SULLIVAN, Judge
(dissenting):
I disagree with the majority’s action in this case for several reasons. Before stating my reasons for finding no abuse of discretion by the military judge in this case, consideration of the record in more detail is required.
Defense counsel personally conducted group voir dire of the members in this case. He asked them:
Have any of you, or close Mends of yours or relatives, ever been the victim of a crime?
Affirmative responses from Master Sergeant Mora, Lieutenant Colonel Dennis and Lieutenant Colonel Barta.
Have any of you, or any of your Mends or relatives, ever been a witness to a crime?
Affirmative response from Lieutenant Colonel Dennis.
Anyone else ever been a witness or a Mend of yours — have they ever been a witness to a crime — or a family member?
MJ: I’ve been passed on the autobahn in a speed limited zone, and people have gone past me over the speed limit.
DC: Other than, perhaps, minor traffic violations such as speeding.
Negative responses, apart from Lieutenant Colonel Dennis.
Later defense counsel requested individual voir dire of Lieutenant Colonel Dennis, LTC Barta, LTC Glodowski, and Major Patridge. It was granted by the judge. No follow-up questions were asked by defense counsel concerning their being a victim of crime or their relatives being the same. Defense counsel indicated he had no further questions.
Later on, challenges were made in this case and denied by the military judge. A peremptory challenge against LTC Dennis made by the defense was granted. The court then recessed prior to calling the members. When the court came to order with the members absent, the record shows the following:
MJ: Defense, you had something?
DC: Yes, Your Honor.
Your Honor, the defense would just like to clarify that, but for the judge’s ruling with respect to the defense’s challenges for cause as to the panel members, it would have exercised its peremptory challenge for someone else as opposed to the preemptory challenge it actually elected.
Co-counsel has also indicated to myself that, during the voir dire, two panel members had actually indicated affirmative responses to the question of whether or not they, their family members or Mends were victims of crimes. We would like to open up those questions at this time.
MJ: Denied.
In my opinion, affirmance is the proper course of action in this case. Defense counsel was provided a reasonable opportunity to inquire further as to whether any member or a relative of a member was a victim of a crime similar to that charged in this case. Defense inaction simply does not establish a judicial abuse of discretion. See United States v. Slubowski, 7 MJ 461 (CMA 1979), reconsideration not granted by equally divided vote, 9 MJ 264 (CMA 1980). Moreover, the decisions cited by the majority concern cases where the member himself, not a relative, had been a victim of the crime similar to that charged in the case on which the member might sit. See United States v. Reichardt, 28 MJ 113 (CMA 1989), and United States v. Smart, 21 MJ 15 (CMA 1985). Finally, no additional support for these challenges has been filed in this case from any of *324the members which would enlighten this Court on these matters. Cf. United States v. Mack, 41 MJ 51, 55 (CMA 1994). I see no abuse of discretion in these circumstances.